
	

113 SRES 458 ATS: Recognizing May as Jewish American Heritage Month and honoring Holocaust survivors and their contributions to the United States of America.
U.S. Senate
2014-05-22
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		III
		113th CONGRESS
		2d Session
		S. RES. 458
		IN THE SENATE OF THE UNITED STATES
		
			May 22, 2014
			Mr. Cardin (for himself, Mr. Kirk, Mr. Durbin, Mr. Brown, Mr. Booker, Mr. Menendez, Ms. Mikulski, Mr. Nelson, Mrs. Gillibrand, and Mr. Portman) submitted the following resolution; which was considered and agreed to
		
		RESOLUTION
		Recognizing May as Jewish American Heritage Month and honoring Holocaust survivors and their
			 contributions to the United States of America.
	
	
		Whereas in May of each year, people across the United States recognize and celebrate over 350 years
			 of Jewish contributions to the United States through Jewish American
			 Heritage Month;Whereas during the Holocaust, the Nazi regime murdered approximately 6,000,000 Jews, in addition to
			 millions of non-Jews, between 1933 and 1945;Whereas the Nazi regime also imprisoned, persecuted, and tortured hundreds of thousands of Jewish
			 victims who nonetheless survived;Whereas the United States Holocaust Memorial Museum Holocaust Encyclopedia estimates that more than
			 200,000 persecuted Jews found refuge in the United States between 1933 and
			 1945, and that approximately 137,000 Jewish refugees settled in the United
			 States after World War II in the years between 1945 and 1952;Whereas in subsequent decades, Jewish refugees continued to immigrate to the United States from
			 Europe, the Middle East, and the former Soviet Union;Whereas many survivors of the Holocaust have dedicated their lives to educating future generations
			 about the dangers of bigotry and anti-Semitism and the resiliency of the
			 human spirit; andWhereas countless survivors of the Holocaust living in the United States have made numerous and
			 substantial contributions to society in the areas of  the humanities,
			 science, government, law, history, medicine, military service, philosophy,
			 social justice, technology, and more, including—(1)a Marylander who bravely led the decades-long fight for
			 reparations from the French rail companies that transported victims to
			 Nazi concentration camps and killing centers;(2)a former judge on the International Court of Justice and the
			 Inter-American Court of Human Rights,	who was a member of the United
			 Nations Human Rights Committee, and  who is currently a professor
			 specializing in international justice at The George Washington University
			 Law School;(3)a native of France who survived a series of Nazi concentration camps and became a
			 well-known author,  lecturer, and actor who appeared as Corporal Louis
			 LeBeau  on the 1960s television series Hogan’s Heroes;(4)a native of Poland who spent his childhood in a Nazi labor camp, was educated in
			 the United States, and became a renowned chemist, author, professor, and
			 poet, winning the 1981 Nobel Prize in Chemistry;(5)a former Member of the House of Representatives and
			 Chairman of the House Committee on Foreign Affairs, and founder of the
			 Congressional Human Rights Caucus, who, along with his wife and fellow
			 survivor, devoted his life to championing human rights and
			 freedom around the world;(6)a Polish-born author, historian, educator, member of the  United States
			 Holocaust Commission, and recipient of the 2010 Presidential Medal of
			 Freedom;(7)an Austrian native, literary scholar, and professor who authored a 1992 autobiography,
			 Still Alive: A Holocaust Girlhood Remembered, and numerous scholarly
			 publications on the Holocaust and anti-Semitism;(8)a Croatian-born survivor who helped produce the movie Schindler’s List and became an
			 advisor to the USC Shoah Foundation, an archive of testimonies of genocide
			 survivors chaired by Steven Spielberg;(9)an Illinoisan who created the International Monetary Market, served as chairman of the Chicago
			 Mercantile Exchange, and revolutionized markets by creating financial
			 futures after fleeing Holocaust-era Poland as a child;(10)a Hungarian survivor who served in the United States Army in the Korean War and who
			 was awarded the Medal of Honor in 2005 for his heroic actions while being
			 held in a Chinese POW camp that saved the lives of at least 40 fellow
			 soldiers;(11)a native of Germany who escaped Nazi Germany as a teenager, served as a corporal in
			 the United States
			 Army, was an interpreter and analyst during the Nuremberg Trials, served
			 in the Foreign Service of the Department of State, and authored a book
			 about a Jewish resistor who assassinated a Nazi official and another about
			 Allied intelligence near the end of World War II;(12)a world-renowned psychosexual therapist, radio
			 and television personality, professor, and author who escaped Nazi
			 Germany as a child and fought in the Israeli War of Independence; and(13)the winner of the 1986 Nobel Peace Prize, an author, professor, and activist, whose memoir
			 Night is an internationally acclaimed account of the terrors of the
			 Holocaust: Now, therefore, be it
			
	
		That the Senate—
			(1)recognizes May 2014 as Jewish American Heritage Month;(2)expresses appreciation for the substantial and varied contributions made to the United States by
			 the survivors of the Holocaust;
			(3)encourages the people of the United States to learn about the efforts and achievements of 
			 Holocaust survivors who immigrated to the United States in the years
			 following World War II;(4)expresses admiration for the more than 100,000 Holocaust survivors living in the United States who
			 continue to bear witness to their personal stories and educate the world;
			 and(5)understands the hardships Holocaust survivors have endured, and supports their desire to age with
			 dignity and comfort in their homes and communities.
